Title: From John Quincy Adams to Charles Francis Adams, 14 December 1817
From: Adams, John Quincy
To: Adams, Charles Francis


				
					N. 1.My dear Charles.
					Washington 14. December 1817.
				
				A very few days after my arrival in this City, I received your Letter of 19. September, the contents of which I dare say you have before this time forgotten; unless you kept a copy of it, as you remember you used to do, of the Letters that you wrote to me from St. Petersburg, when I was at Ghent.This Letter of yours of 19. September last, I have kept upon my file, ever since I received it; fully determined to answer it, as soon as I should have a moment of leisure for that purpose. For it deserved an answer for two reasons—first, because it was written so soon after we had left you, and thereby gave a proof of your affection and duty to your Parents; and secondly because it was written carefully; and in a very good hand—It has been a real affliction to me, that I could not sooner write an answer to it, and assure you how much I was gratified in receiving it.—I shall not blame you, for having so long omitted to write me again, as you have the reason to alledge, that I had not answered that; but hereafter I hope you will remember, that if I do not write to you very often, it is only because I have not a moment of spare time. I have lately been much pleased again to learn by your last Letter to your Mother; the handsome compliment that you received from Mr Gould; and I hope that whenever he praises you, it will be a new inducement to you to deserve his good opinion by your faithful application to your studies.Give my love to your brother John, and my kindest respects to Dr: and Mrs Welsh; and to your good friend Miss Harriet. I hope you will make yourself as agreeable to them by your respectful behaviour, as to Mr Gould by your assiduity to your studies.From your Affectionate father.
				
					John Quincy Adams.
				
				
			